Title: To James Madison from the Citizens of New York, 24 June 1812 (Abstract)
From: New York Citizens
To: Madison, James


24 June 1812. “Peace has ever been considered one of the greatest blessings that an all bountiful Creator has vouchsafed to man upon earth; while war has ever been designated as the scourge of nations: but the same all-wise Providence has likewise permitted that, in the events of time, such circumstances should accrue to nations as would render it not only necessary, but an absolute duty, to abandon the comforts and delights of peace, in order that, by a solemn appeal to arms, they may be enabled to secure to themselves equally important blessings; that by encountering for a time the disasters and vicissitudes of war, they may secure to themselves, and transmit to their posterity, those invaluable advantages, to which, by the laws of nature, of nations, and of God, they as independent governments are justly entitled.
“When a retrospect is taken of the last twelve years of our history, we find recorded there, the violation of one sacred right after another—we behold one continued series of insults—one long succession of oppressions. Our government, with the true spirit of a republic, patiently sustaining, while temperately remonstrating, until indignity has been heaped on indignity, and injury heaped upon injury. With a reluctance, common only to such as duly appreciate the blessings of peace, have they calmly endured and perseveringly negociated, under a pious but vain expectation, that reason and expostulation would at length bring the nations injuring us to a sense of equity, and thereby avert the necessity of a resort to those ulterior measures, always direful in their operation, even to that party that is most successful.
“Our government, mild and peaceful in its very nature, and defenceless on the ocean, has endeavored, in the very spirit of meekness, by every wise, and at the same time, soothing expedient, to convince the belligerent nations of the justice of our councils; of our ardent wish to conduct in all things agreeably to the established usages of nations, and in such a manner as to give them no just cause of offence: but knowing our maritime weakness in comparison with their strength, they have turned a deaf ear to the equity of our demands; and with the insolence common to superior and arbitrary power, have so accumulated the catalogue of our wrongs, that longer forbearance would be attended with the absolute prostration of all national character; an abandonment of the rights of an independent republic; and would render our government unworthy of the confidence of its own citizens, and of the respect of the world.
“Our government, therefore, with all calm deliberation, and with that solemn delay, that ever attends those who are forced reluctantly from their tranquil and beloved abodes, to launch on a perilous and tempestuous ocean, have finally resigned the peace of the country into the hands of the great Disposer of all events—and under his banner, with a perfect conviction of the equity of their cause, they have declared this country to be at war with G. Britain.
“Therefore, resolved,… That we have viewed with pleasure and approbation, the unceasing efforts of our government to preserve to our country the blessings of peace … and that we consider them standing justified in the eyes of their fellow-citizens, in all the restrictive measures to which they have resorted, as temporary expedients, with the hope of preventing thereby the evils of war.”
“We believe that the crisis had arrived” when peace “could no longer be with honor retained.” Resolve that the government be held “justified in its appeal to arms.” Further resolve “That as our government has now appealed to the sword, it becomes the duty of all good citizens, at such an eventful period, to lay aside all party animosity and private bickering—to rally, as becomes brethren equally involved in the welfare of their common country, round the national standard, and to yield to their government an undivided support.” Pledge their lives, fortunes, and honor in support of their country.
